Exhibit 10.6

 

LOGO [g335897dsp115.jpg]

October 21, 2016

Eleanor L. Ramos, M.D.

Re: Separation from Employment

Dear Leni:

This letter confirms our agreement concerning your departure from Global Blood
Therapeutics, Inc. (the “Company”). Your last day of employment with the Company
will be October 24, 2016 (the “Separation Date”).

Regardless of whether you enter into this Agreement, you will receive your final
paycheck, which includes your final pay and any accrued, but unused, vacation
time through the Separation Date. Any outstanding business expenses should be
submitted within ten (10) days of your last day of employment, along with
receipts or other supporting documentation of each expense.

Severance

Although it is under no legal obligation to do so, provided you enter into, do
not revoke and comply with this Agreement, the Company agrees to pay you a
separation benefit in the amount of $190,000.00, less all applicable
withholdings, which is equal to six (6) months pro rata portion of your current
base salary. You will receive your separation benefit within ten (10) business
days after the Effective Date of this Agreement (as defined below).

You will be eligible to convert your medical insurance coverage under COBRA and
will receive information from our plan administrator describing this conversion
election. Your health coverage through the Company’s health plan will remain in
force through October 31, 2016. In further consideration of your general release
of claims, if you enroll in and remain eligible for COBRA, the Company will
cover the Company’s portion of your COBRA premiums from November 1, 2016 through
April 30, 2017. Except for the separation terms proposed in this letter, you
will not be entitled to any compensation, equity, benefits or other perquisites
of employment after the Separation Date.

The Company also confirms that if you choose to file for unemployment benefits
with the State of California, that the Company will take no action to deny you
said benefits.

Equity

You agree that the following table sets forth the only interest, equity or
otherwise, you own in the Company, and that all the grants are subject to the
Global Blood Therapeutics 2015 Stock Option and Incentive Plan and the
applicable Stock Option Agreements (each a “Stock Option Agreement”)
(collectively, the “Equity Documents”):

 

 

400 East Jamie Court  ●  Suite 101  ●  South San Francisco, CA 94080    t (650)
741-7700    f (650) 741-7701

www.globalbloodtx.com

 



--------------------------------------------------------------------------------

LOGO [g335897dsp115.jpg]

 

Type of Grant

   Number of
Shares   

Date of Grant

   Vested
Shares as of
Separation
Date      Shares to be
Accelerated,
Subject to you
Entering into and
Complying with
this Agreement

Stock Option (time-based vesting)

   142,857    June 11, 2014      80,357      54,999

Stock Option (performance-based vesting)

   37,142    April 9, 2015      18,572      0

Stock Option (time-based vesting)

   77,142    April 9, 2015      28,928      0

Acceleration

Although it is under no legal obligation to do so, provided you enter into and
comply with this Agreement, the Company shall accelerate your vesting as of the
Separation Date with respect to an aggregate of 54,999 Shares (representing the
aggregate number of Shares that would have vested under all of your time-based
equity grants had you remained employed with the Company through October 24,
2017) comprised of 54,999 Shares under your Option Agreement for the grant dated
June 11, 2014. If you do not enter into and comply with this Agreement, the
vesting of all of your equity grants will cease on the Separation Date and no
acceleration will apply. In either event, the grants will continue to be
governed by the Equity Documents. You also acknowledge and agree the vesting of
all of your equity grants will cease on the Separation Date, and you will not be
entitled to any additional vesting or acceleration other than as specifically
described above.

Stock Option Exercise Rights

Pursuant to the terms of the Stock Option Agreements, whether or not you enter
into this Agreement, (a) with respect to the June 11, 2014 Stock Option
(time-based vesting), you may exercise (to the extent not previously exercised)
all option shares as listed above as “Vested Shares as of Separation Date,” to
the extent not previously exercised, (b) with respect to the April 9, 2015 Stock
Option Agreement (time-based vesting), all option shares listed above as “Vested
Shares as of the Separation Date” shall be exercisable; and (c) with respect to
the April 9, 2015 Stock Option Agreement (with performance-based vesting) all
option shares listed above as “Vested as of the Separation Date” shall be
exercisable. If you enter into and comply with this Agreement, you may also
exercise all option shares as listed above as “Shares to be Accelerated, Subject
to you Entering into and Complying with this Agreement.” In any event, you must
exercise your right with respect to Vested Shares within 90 days of the
Separation Date consistent with the terms of the Equity Documents.

Release

In exchange for, among other things, the foregoing separation benefit and
benefit continuation and accelerated vesting, you completely release and forever
discharge Global Blood Therapeutics, Inc., its affiliated, related, parent or
subsidiary entities, and its and their present and former directors, officers,
and employees (the

 

 

 

400 East Jamie Court  ●  Suite 101  ●  South San Francisco, CA 94080    t (650)
741-7700    f (650) 741-7701

www.globalbloodtx.com



--------------------------------------------------------------------------------

LOGO [g335897dsp115.jpg]

“Released Parties”) from any and all claims you may now have or have ever had
against any of them through the date you sign this Agreement including, but not
limited to, any claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Age Discrimination in Employment Act of 1967 (“ADEA’’) the Civil
Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Employee Retirement Income Security Act of 1974;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform
Act; the California Family Rights Act; the California Labor Code; and the
California Fair Employment and Housing Act or any other claims for violation of
any federal, state, or municipal statutes, and any and all claims for attorneys’
fees and costs (the “Released Claims”). The parties intend for this release to
be enforced to the fullest extent permitted by law. You understand that you are
not waiving any right or claim that cannot be waived as a matter of law, such as
workers’ compensation or unemployment insurance benefits. You agree not to file
or initiate any lawsuit concerning the Released Claims. You understand that this
release does not prevent you from filing a charge with or participating in an
investigation by a governmental administrative agency; provided, however, that
you hereby waive any right to receive any monetary award resulting from such a
charge or investigation.

You acknowledge that you have been advised by the Company to consult with legal
counsel prior to entering into this Agreement. You further acknowledge that you
are familiar with the provisions of California Civil Code Section 1542, a
statute that otherwise prohibits the release of unknown claims, which provides
as follows:

 

  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.  

Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.

You acknowledge that the separation payment and benefits described above exceed
the amount to which you otherwise are entitled.

Continuing Obligations

Please remember that even after your employment with the Company ends, you must
comply with your continuing obligation to maintain the confidentiality of the
Company’s proprietary information, including your obligations under the Employee
Confidentiality and Assignment Agreement you signed on March 8, 2014 as a
condition of your employment (the “Confidential Information Agreement”).
Notwithstanding the return of property provisions in the Confidential
Information Agreement, you may retain possession of the Company issued laptop
computer that is currently in your possession on the condition that you delete
and finally purge all information from the laptop by wiping it clean. By signing
below you represent that you have, in fact, wiped the laptop clean.

You further agree not to make or publish, either orally or in writing, any
disparaging statement about the Released Parties and the Company agrees to
instruct its senior management team not to make or publish, either

 

 

 

400 East Jamie Court  ●  Suite 101  ●  South San Francisco, CA 94080    t (650)
741-7700    f (650) 741-7701

www.globalbloodtx.com



--------------------------------------------------------------------------------

LOGO [g335897dsp115.jpg]

 

orally or in writing, any disparaging statement about you. You understand that
nothing contained in this Agreement limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). You further
understand that this Agreement does not limit your ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit your right to receive an award for information provided to any
Government Agencies.

Entire Agreement: Consideration Period.

This letter, which may be subject to disclosure by the Company as required by
law or for legitimate business reasons, contains all of our agreements and
understandings and fully supersedes any prior agreements or understandings that
we may have had regarding your employment with the Company or the termination of
your employment, with the exception of the Confidential Information Agreement
and the Equity Documents. This agreement is governed by California law and may
be amended only in a written document signed by both of us. If any term in this
agreement is unenforceable, the remainder of the agreement will remain
enforceable.

Please note that you have until November 11, 2016 to consider this Agreement
(but you may sign it earlier if you so desire). You acknowledge and agree that
this provides you with more than a twenty-one (21) day consideration period. In
addition, you have a right to revoke this Agreement within seven (7) days of
signing it by sending me a written notice to that effect. This agreement shall
not become effective or enforceable and the separation benefit will not be
provided until the next business day after the seven-day revocation period has
expired (the “Effective Date”).

Please contact me if you have any questions. We wish you the best in your future
endeavors.

Very truly yours,

 

/s/ Matt Krause

Matt Krause Senior Director, Human Resources

ACCEPTED AND AGREED:

 

Dated:   7 November 2016     Signature:  

/s/ Eleanor L. Ramos, M.D.

          Eleanor L. Ramos, M.D.                      

 

 

 

400 East Jamie Court  ●  Suite 101  ●  South San Francisco, CA 94080    t (650)
741-7700    f (650) 741-7701

www.globalbloodtx.com